DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 09/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Claims 1-11 are pending.
      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 04/23/2022.
The application has been amended as follows:

In the Claims:
1.(Currently Amended)	 A tampering detection system comprising: 
	one or more first terminals that are connected to any of one or more peers; and 
	one or more detectors, wherein 
	the first terminals each comprise: 
		a hardware processor configured to function as: 
		an acquiring unit that acquires a block hash contained in a blockchain from one of the one or more peers, and 
		a transmitting unit that transmits a first transaction record that contains a first digitally signed message containing the block hash and data based on a transaction content of a first terminal and contains a digital signature for the first digitally signed message, to the  one of the one or more peers, and 
	the detectors each comprise: 
		a second hardware processor configured to function as: 
		a receiving unit that receives the blockchain from the peer, and 
		a detecting unit that detects tampering of the blockchain when the digital signature contained in the first transaction record contained in a block of the blockchain is invalid or when the blockchain contains no block hash that is identical to the block hash contained in the first transaction record contained in the block.
2. (Original)	The tampering detection system according to claim 1, wherein the data based on the transaction content of the first terminal is either the transaction content of the first terminal or a hash value of the transaction content of the first terminal.
3. (Original)	The tampering detection system according to claim 1,wherein 
	the first digitally signed message further contains a block number of a block corresponding to the block hash, and
	the detecting unit stores the block containing the first transaction record in the blockchain, when the digital signature contained in the first transaction record is valid, and when a block hash of a block identified from the blockchain using the block number contained in the first transaction record is consistent with the block hash contained in the first transaction record.
4. (Original) 	The tampering detection system according to claim 3, wherein the acquiring unit acquires a newer block hash out of block hashes contained in the blockchain on the basis of the block number.
5. (Original)	The tampering detection system according to claim 1, wherein the acquiring unit acquires a newer block hash out of block hashes contained in the blockchain, on the basis of a time when the block hash is generated.
6. (Original)	The tampering detection system according to claim 1, wherein the acquiring unit acquires, from among block hashes contained in the blockchain and as a newer block, a block hash for which more first transaction records stored in the blockchain are used for a hash calculation.
7. (Currently Amended) 	The tampering detection system according to claim 1, wherein the acquiring unit 
8. (Original)	The tampering detection system according to claim 1, further comprising the one or more peers, wherein 
	the peers each include a storage control unit that stores a block containing the first transaction record in the blockchain when the digital signature contained in the first transaction record is valid, and when the blockchain contains a block hash that is identical to the block hash contained in the first transaction record.
9. (Currently Amended)	The tampering detection system according to claim 8, further comprising one or more second terminals, wherein 
	a second terminal transmits a second transaction record that contains second digitally signed message containing a transaction content of the second terminal and contains a digital signature for the second digitally signed message, to one of the one or more peers, and 
	the storage control unit stores a block containing at least one of the first transaction record and the second transaction record in the blockchain.
10. (Currently Amended)	The tampering detection system according to claim 1, wherein 
	the one or more first terminals include a first terminal to which a specific user 
	the detecting unit further determines whether the first transaction record 
11. (Currently Amended)	A method for detecting tampering of a tampering detection system that includes one or more first terminals connected to any of one or more peers and one or more detectors, the method comprising: 
	acquiring, by a hardware processor of a first terminal, a block hash contained in a blockchain from one of the one or more peers; 
	transmitting, by the hardware processor of the first terminal, a first transaction record that contains first digitally signed message containing the block hash and data based on a transaction content of the first terminal and contains a digital signature for the first digitally signed message, to the  one of the one or more peers;
	 receiving, by a hardware processor of a detector, the blockchain from the peer; and 
	detecting, by the hardware processor of the detector, tampering of the blockchain when the digital signature contained in the first transaction record contained in a block of the blockchain is invalid or when the blockchain contains no block hash that is identical to the block hash contained in the first transaction record contained in the block.
				  Allowable Subject Matter
Claims 1-11 are allowed.
    Reason for allowance
The invention defined in claims 1 and 11 are not suggested by the prior art of record. 
The prior art of record (in particular, Felt, Edward P. US 20020138735, Baset; Salman Abdul US 20190303621, Greco; Maurizio US 20190034923, Milazzo; Andrea Maria US 20170279818, Herlihy; Maurice P. US 20170236120, MOSS-PULTZ; Sean US 20160300234, Ford; Daniel A. US 20160259937, HIRANI S US 20170103390, DAVID; VINCENT JULIEN US 20190318129 and Roberts; Benjamin Mark US 20180294967) singly or in combination does not disclose, with respect to independent claim 1 “a transmitting unit that transmits a first transaction record that contains a first digitally signed message containing the block hash and data based on a transaction content of a first terminal and contains a digital signature for the first digitally signed message, to the one of the one or more peers, and 
	the detectors each comprise: 
		a second hardware processor configured to function as: 
		a receiving unit that receives the blockchain from the peer, and 
		a detecting unit that detects tampering of the blockchain when the digital signature contained in the first transaction record contained in a block of the blockchain is invalid or when the blockchain contains no block hash that is identical to the block hash contained in the first transaction record contained in the block.” and similar limitations of independent claim 11 in combination with the other claimed features as a whole.
Therefore, independent claims 1, 11 are allowed.
Dependent claims 2-10 are also allowed based on their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493